DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 08/16/2022. Claims 1, 3-7, 10-12, and 14-20 are currently pending for examination on the merits. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 14, “has triangle shape” should read as “has a triangle shape”
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al. (US 2012/0067479) (Waki) in view of Akashi (US 2015/0367689) (of record).
Regarding claim 1, Waki discloses a tire (title) including, in a tread surface (4), a plurality of land portions (see Fig. 9(d)) partitioned by a circumferential main groove (5) extending continuously in a tire circumferential direction on at least one side in a tire width direction (see Fig. 9(d); [0029]), and comprising, in one of the land portions, a resonator (1) including an auxiliary groove that terminates in the land portion (see Modified Figure 9(d) below), and at least one branch groove (2) that communicates between the auxiliary groove and the circumferential main groove (5) (see Modified Figure 9(d) below; [0029]), wherein a hidden groove is provided in at least a part of the auxiliary groove (see Modified Figure 9(d) below), wherein the auxiliary groove comprises the hidden groove, and a revealed groove (3) excluding the hidden groove (see Modified Figure 9(d) below); and wherein the hidden groove comprises a first portion and a second portion (see Modified Figure 9(d) below), the first portion has a triangle shape in a tread plan view, a groove width of the first portion becomes gradually smaller from the revealed groove (3) side to the branch groove (2) side (see Modified Figure 9(d) below), the second portion is connected between the first portion and the branch groove (2), a groove width at the tread opening of the second portion is constant (see Modified Figure 9(d) below). Waki fails to disclose, however, that the hidden groove has an opening width in the tread surface that is smaller than a groove width of a groove bottom. 

    PNG
    media_image1.png
    352
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    352
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    393
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    352
    339
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    356
    339
    media_image5.png
    Greyscale

Modified Figure 9(d), Waki
Akashi teaches a similar tire (title) including, in a tread surface (2), a plurality of land portions (4) partitioned by a circumferential main groove (3), and comprising, in one of the land portions (4), a resonator (5) including an auxiliary groove (5a+5b; see Modified Figure 4A below) that terminates in the land portion (4) (see Fig. 4A), and at least one branch groove (see Modified Figure 4A below) that communicates between the auxiliary groove (5a+5b) and the circumferential main groove (3) (see Fig. 4A). Akashi further teaches that each of the narrow neck portions (5b) of the resonator (5) can have a flask shape having an enlarged part in the bottom ([0038]; see Fig. 3B). Thus, in the resonator shown in Fig. 4A, Akashi satisfies the limitation that a hidden groove (5b; see Modified Figure 4A below) having an opening width in the tread surface (2) that is smaller than a groove width of a groove bottom ([0038]; see Fig. 3B) is provided in at least a part of the auxiliary groove (5a+5b) (see Modified Figure 4A below). Akashi further teaches that providing the narrow neck portions (5b) with this shape is an effective way of designing a resonator with a desired resonance frequency and sufficient function ([0038]). 

    PNG
    media_image6.png
    276
    342
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    316
    342
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    307
    376
    media_image8.png
    Greyscale

Modified Figure 4A, Akashi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the narrow neck portions of the resonator disclosed by Waki, which includes the hidden groove, to have the flask shape having an enlarged part in the groove bottom, as taught by Akashi, because they would have had a reasonable expectation that doing so would be an effective way of designing the resonator with a desired resonance frequency and sufficient function. 
Since the hidden groove disclosed by modified Waki has a flask shape having an enlarged part in the bottom, the hidden groove disclosed by modified Waki satisfies the limitations in claim 1 that the hidden groove has an opening width in the tread surface that is smaller than a groove width of a groove bottom. Thus, modified Waki satisfies all of the limitations in claim 1. 
Regarding claim 3, modified Waki discloses all of the limitations as set forth above for claim 1. Modified Waki further discloses that the hidden groove is provided only in an end portion of the auxiliary groove on one side in the tire circumferential direction (see Modified Figure 9(d) below). 

    PNG
    media_image9.png
    352
    486
    media_image9.png
    Greyscale

Modified Figure 9(d), Waki
Regarding claim 4, modified Waki discloses all of the limitations as set forth above for claim 3. Modified Waki further discloses that the branch groove (Waki: 2) is provided adjacent to the end portion of the auxiliary groove on one side in the tire circumferential direction (see Modified Figure 9(d) below). 

    PNG
    media_image10.png
    352
    513
    media_image10.png
    Greyscale

Modified Figure 9(d), Waki
Regarding claims 5 and 14, modified Waki discloses all of the limitations as set forth above for claims 3 and 4, respectively. Modified Waki fails to disclose, however, that an opening width of the revealed groove (Waki: 3) in the tread surface (Waki: 4) gradually increases from one end of the revealed groove (Waki: 3) in the tire circumferential direction toward a maximum width position of the revealed groove (Waki: 3), and gradually decreases from the maximum width position toward the other end of the revealed groove (Waki: 3) in the tire circumferential direction. 
In the tire taught by Akashi, Akashi further teaches that the auxiliary groove (Akashi: 5a+5b) comprises the hidden groove (Akashi: 5b), and a revealed groove (Akashi: 5a) excluding the hidden groove (Akashi: 5b) (Modified Figure 4A below). Akashi further teaches that the revealed groove (Akashi: 5a) can alternatively be the shape of an oval instead of a rectangle (Akashi: [0040]). Thus, the revealed groove (Akashi: 5a) disclosed by Akashi satisfies the limitation that an opening width of the revealed groove (Akashi: 5a) in the tread surface (Akashi: 2) gradually increases from one end of the revealed groove (Akashi: 5a) in the tire circumferential direction toward a maximum width position of the revealed groove (Akashi: 5a), and gradually decreases from the maximum width position toward the other end of the revealed groove (Akashi: 5a) in the tire circumferential direction (see Modified Figure 4A below). Akashi further teaches that varying the shape of the revealed groove (Akashi: 5a) can change the resonance frequency of the resonator (Akashi: 5) (Akashi: [0041]). 

    PNG
    media_image11.png
    280
    541
    media_image11.png
    Greyscale

Modified Figure 4A, Akashi

    PNG
    media_image12.png
    346
    623
    media_image12.png
    Greyscale

Modified Figure 4A, Akashi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the revealed groove disclosed by modified Waki to be the shape of an oval, as taught by Akashi, because they would have had a reasonable expectation that doing so would be an effective way to optimize the desired resonance frequency of the resonator. 
Regarding claims 7, 12, 17, and 18, modified Waki discloses all of the limitations as set forth above for claims 1, 3, 4, and 5, respectively. Modified Waki fails to explicitly disclose, however, that a ratio of an extending length of the hidden groove to an extending length of the auxiliary groove in developed view of the tread surface (Waki: 4) is 0.15 or more and 0.75 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Figure 9(d) of Waki (see also Modified Figure 9(d) below), one of ordinary skill in the art would have found that the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove is about 0.20, thus suggesting the claimed range of 0.15 or more and 0.75 or less.

    PNG
    media_image13.png
    352
    542
    media_image13.png
    Greyscale

Modified Figure 9(d), Waki
Therefore, while modified Waki does not explicitly state a value for the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these lengths to be within the claimed range because the drawings reasonable suggest doing so. Thus, modified Waki satisfies all of the limitations in claims 7, 12, 17, and 18. 
Claims 6, 10-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al. (US 2012/0067479) (Waki) in view of Akashi (US 2015/0367689) (of record) as applied to claims 1, 3-5, and 14 above, and further in view of Kato (US 2017/0203614) (of record).
Regarding claims 6, 11, 15-16, and 20, modified Waki discloses all of the limitations as set forth above for claims 1, 3-5, and 14, respectively. Modified Waki fails to disclose, however, that a groove deepest portion in which a groove depth in the auxiliary groove is maximum, in at least a central portion of the auxiliary groove in an extending direction. 
Kato teaches a similar tire (title) including a resonator (51) including an auxiliary groove (51a) that terminates within a land portion (41) (see Fig. 1). Kato further teaches a groove deepest portion (51d) in which a groove depth in the auxiliary groove (51a) is maximum, in at least a central portion of the auxiliary groove (51a) in an extending direction (see Fig. 2A; [0042]). Kato further teaches that this configuration further reduces air column resonance and pattern noise ([0012]-[0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary groove disclosed by modified Waki to have the groove deepest portion taught by Kato because they would have had a reasonable expectation that doing so would lead to a further reduction in air column resonance and pattern noise. 
Regarding claims 10 and 19, modified Waki discloses all of the limitations as set forth above for claims 6 and 11, respectively. Modified Waki fails to explicitly disclose, however, that a ratio of an extending length of the hidden groove to an extending length of the auxiliary groove in developed view of the tread surface (Waki: 4) is 0.15 or more and 0.75 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Figure 9(d) of Waki (see also Modified Figure 9(d) below), one of ordinary skill in the art would have found that the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove is about 0.20, thus suggesting the claimed range of 0.15 or more and 0.75 or less.

    PNG
    media_image13.png
    352
    542
    media_image13.png
    Greyscale

Modified Figure 9(d), Waki
Therefore, while modified Waki does not explicitly state a value for the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these lengths to be within the claimed range because the drawings reasonable suggest doing so. Thus, modified Waki satisfies all of the limitations in claims 10 and 19.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/16/2022, with respect to the rejection(s) of claim(s) 1-5 and 14 under 35 U.S.C. 102(a)(1) over Akashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of independent claim 1 is made in view of Waki et al. and Akashi.
As such, claims 1, 3-7, 10-12, and 14-20 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749